DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on November 20, 2020.
Claims 7, 9-10, and 16-24 are cancelled.
Claims 29-32 are added.
Claims 1-6, 8, 11-15, and 25-32 are pending.
Claims 1-6, 8, 11-15, and 25-32 are examined.
This Office Action is given Paper No. 20210113 for references purposes only.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8, 11-15, and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “causing, by the merchant server, a display of a second access point.” This phrase is vague and indefinite because it is unclear whether this refers to the previously recited second access point, or to another second access point. For purposes of applying the prior art only, Examiner will interpret as “causing, by the merchant server, a display of the second access point.” Claims 13 and 29 are similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 8, 11-15, and 25-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Postrel (US 2010/0280896), in view of Ovick et al. (US 9,460,436), and further in view of Gerber (US 2005/0246278).

Claims 1, 13, 29
Postrel discloses:
receiving, by a merchant server (merchant computer, see [0116, 0134]) and via a first access point (merchant web site, see [0134]), a first purchase request (purchase transaction, see [0156, 0163]) for a full purchase amount (listed price, e.g. $400, see [0151], figures 14-15) from a computing device (user computer, see [0116]) of an account holder (user, see [0134]) using an account (e.g. CHASE, see [0156, 0163]);
transmitting, by the merchant server (merchant, see [0165]), in response to the confirming the enrollment of the account in the verification system, a first authorization request (purchase transaction, see [0165]) for a first authorization of the full purchase amount (listed price, e.g. $400, see [0151], figures 14-15) to an issuer system (issuer computer, see [0165]) that issued the account;
receiving, by the merchant server, in response to a first approval of the first authorization: a uniform resource locator (URL) (URL, see [0131]) that accesses a second access point (exchange computer website, see [0134]), and a status indicator (user has reward account, see [0137]) of the confirming of the enrollment;
wherein the second access point displays an offer interface (graphical user interface, GUI, see [0119]) including an offer (e.g. $30, $50, $105 redeemable value, see [0137]) for a discount amount associated with the first purchase request and provided by the issuer system, 
wherein the second access point receives: a selection of the offer (user opts to use some or all of his reward points, quantity of reward points to be redeemed, see [0159, 0162]) to indicate that the account holder accepts the offer associated with the first purchase request via the offer interface;
receiving, by the merchant server, a notification of the discount amount (conveys consideration to the merchant for discount amount, e.g. $15, see [0163]) from the issuer system (e.g. Chase, see [0163]);
wherein the reduced purchase amount is the full purchase amount (listed price, e.g. $400, see [0151], figures 14-15) minus the discount amount (quantity of reward points to be redeemed, e.g. $200, see [0159, 0162]);
providing, by the merchant server, the reduced purchase amount to the account holder (see [0165]).
Postrel does not disclose:
Causing… point;
The security… account;
Transmitting… amount;
Receiving… authorization.
Ovick teaches:
causing, by the merchant server, a display of a second access point (see figures 12-14) on the computing device of the account holder, wherein the account holder interacts directly with the issuer system via the second access point (allows user to log in, see C31 L1-55);
the security credential (account information, see C29 L20-36) for authenticating the account holder for the account;
transmitting (communicates an authorization request, see C8 L16-26), by the merchant server, a second authorization request for a second authorization for a reduced purchase amount (difference between transaction amount and benefit of the offer, see C8 L35-50);
receiving, by the merchant server, a second approval (authorization response, see C9 L6-16) of the second authorization.
Postrel discloses an online reward point exchange, but does not teach displaying a second access point, receiving a security credential, transmitting a second authorization request, and receiving a second approval. Ovick does teach displaying a second access point, receiving a security credential, transmitting a second authorization request, and receiving a second approval. It would have been obvious to one of ordinary skill in the art to combine the online reward point exchange method and system of Postrel with the displaying a second access point, receiving a security credential, transmitting a second authorization request, and receiving a second approval of Ovick because 1) a need exists for a reward point exchange platform in which users, merchants, manufacturers, and issuers may interoperate with each other (see Postrel [0004]); and 2) a need exists for improving the interoperability, transaction integrity, and efficiency in processing payments 
Postrel in view of Ovick does not teach:
Confirming… enrolled. 
Gerber teaches:
confirming, by the merchant server (merchant, see [0043, 0069]), an enrollment (whether account is registered, see [0069]) of the account in a verification system (account authentication service, see [0009, 0037, 0069]) in response to the first purchase request, the verification system being configured to request a security credential (requesting a password, see [0009, 0043, 0074]) from the account holder (account holder, see [0009, 0074]) when the account holder selects the account for use and the account is enrolled.
Postrel in view of Ovick teaches an online reward point exchange that utilizes a second access point. Postrel in view of Ovick does not teach confirming enrollment of the account in a verification system, but Gerber does. It would have been obvious to one of ordinary skill in the art to combine the online reward point exchange method and system of Postrel, in view of Ovick, with the confirmed enrollment of Gerber because 1) a need exists for a reward point exchange platform in which users, merchants, manufacturers, and issuers may interoperate with each other (see Postrel [0004]); 2) a need exists for improving the interoperability, transaction integrity, and efficiency in processing payments in combination with offers (see Ovick C2 L50-57); and 3) a need exists for improved systems for authenticating the identity of customers in online transactions (see Gerber 

Claims 2, 30
Furthermore, Postrel discloses:
the enrollment of the account in the verification system is confirmed based at least in part on an account identifier (account ID, see [0135]) corresponding to the account.

Claim 3
Furthermore, Postrel discloses:
the issuer system communicates with an authorization system (exchange computer, see [0116]), an access control server (web server, see [0119]) and a directory server (issuer computer, see [0116]).

Claims 4, 31
Furthermore, Postrel discloses:
the offer interface includes a credential field (see figure 2) for entering the security credential.

Claim 5
Furthermore, Ovick teaches:
at least one of the first access point or the second access point is accessed by an application programming interface (API) (API, see C36 L27-37).

Claim 6
Furthermore, Gerber teaches:
verifying, by the merchant server, the security credential by validating a digital signature corresponding to the security credential (digitally signed receipt, verify digital signature, see [0075]).

Claim 8
Furthermore, Postrel discloses:
the second access point includes a payment interface to allow the account holder to select a desired payment method (e.g. credit card, see [0161], figure 23).

Claim 11
Furthermore, Postrel discloses:
the issuer system reduces the full purchase amount in the first authorization request, in response to verifying the security credential (user opts to use some or all of his reward points, quantity of reward points to be redeemed, see [0159, 0162-0163]).

Claim 12
Furthermore, Postrel discloses:
the account holder enters a portion of the discount amount into the second access point, such that the second authorization request is reduced by the portion of the discount amount (user opts to use some or all of his reward points, quantity of reward points to be redeemed, see [0159, 0162]).

Claim 14
Furthermore, Postrel discloses:
a profile (profile, see [0138]) of the account includes a reward account balance (number of reward points available, see [0138]), a payment history (transaction log, see [0169]), a transactional history (past reward redemptions, see [0192]), a type of the account (e.g. CITIBANK, AMERICAN EXPRESS, see [0153]), a credit limit (e.g. redeem points from CITIBANK up to the first $50, see [0154]) and a balance of the account (associated payments that must be made to the merchant, see [0169]).

Claim 15
Furthermore, Gerber teaches:
communicating, by the merchant server (merchant, see [0050-0051]) via a merchant plug-in (plug-in software, see [0051, 0056]), with a directory server (directory server, see [0049]) of the issuer system. 

Claim 25
Furthermore, Postrel discloses:
selecting, by the merchant server via an application programming interface (API), one or more parameters to at least one of add or customize request messages and response messages in the second access point (e.g. exchange system logo as a button link with a tag line “redeem faster”, see [0142]); and
customizing, by the merchant server via the API, one or more presentation features and one or more acceptance features (layout page, see figures 9-12) associated with the second access point.

Claims 26, 32
Furthermore, Postrel discloses:
the offer is configured based at least in part on a profile (profile, see [0136, 0138, 0140]) of the account, and wherein the offer interface displays at least one of a message (e.g. “the total redeemable value… in the aggregate is $185”, see [0137]) or a reminder via the second access point.

Claim 27
Furthermore, Postrel discloses:
the providing the reduced purchase amount to the account holder includes at least one of charging the reduced purchase amount to the account holder (balance after credit of account, see [0163]), applying the discount amount to offset an amount due in a next monthly statement, or crediting the discount amount to a current account statement to offset a portion of an amount due.


Furthermore, Postrel discloses:
the selection of the offer to indicate that the account holder accepts the offer via the offer interface includes the account holder entering an amount of a rewards account point balance that the account holder wishes to be applied (user opts to use some or all of his reward points, quantity of reward points to be redeemed, see [0159, 0162]).

Response to Arguments 
103 arguments 
Applicant argues that Postrel does not teach the amendments; specifically, the verification system requesting a security credential from the account holder.
Please see new mapping.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/
Primary Examiner, Art Unit 3621